***********
The undersigned have reviewed the prior Administrative Order based upon the evidentiary record before Executive Secretary Weaver.  Having considered the time invested and services rendered in pursuing this matter in light of the fact that the case was not contested, the case did not proceed to hearing and there was no hearing requested, and the widow and dependents were due the recovery permitted by statute, the Full Commission finds that a twenty-five percent (25%) attorney's fee is unreasonable and a ten percent (10%) attorney's fee is reasonable pursuant to N.C.G.S. § 97-90.  The Full Commission hereby AFFIRMS the Administrative Order of the Executive Secretary granting plaintiff's counsel of record an attorney's fee of ten percent (10%) of the death benefits approved.
This the ___ day of March 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER